By the Court.
On April 25, 1868, C. was indebted to S. & Co. on account, $405.46. On May 15, 1876, lie signed and transmitted to them a letter, acknowledging said debt as then existing, reciting his difficulties, and stating his intention to pay the debt as soon as he recovered his health and had satisfied a mortgage. On May 12, 1877, S. & Co. sued on the original account, also averring said acknowledgment. C. demurred.
Held: Under section 24, Code of Civil Procedure, S & C., 951, the petition was good and the action rightly brought.

Judgment affirmed.